Judge Phillips
dissenting.
I dissent from the majority opinion in the following respects:
(1) Though neither defendant’s appeal has merit, in my opinion, I do not agree that the rules of appellate procedure authorize the dismissal of either appeal because the record was not filed within 15 days after it was settled. The only thing that Rule 12(a), N.C. Rules of Appellate Procedure, explicitly mandates, as I read it, is that the record be filed within 150 days after notice. But even if the 15 days after settlement provision is “mandatory,” as the majority states, not every appellate rule provision is of such importance as to warrant the dismissal of an appeal for its breach, and the portion of Rule 12(a) requiring the record to be filed within 15 days after it has been settled is such a minor and incidental provision. Indeed it is so minor and incidental that, so far as I can determine, none of our appellate judges have even suggested heretofore, much less held, that a breach of the provision justifies dismissal. To so hold now would only add an unnecessary and pointless obstacle to the processing of appeals for no good reason whatever.
*87(2) If, however, appeals are dismissible at our discretion when the record is not filed within 15 days after it is settled there is no reason to waive the rule in favor of the corporate defendant whose only equity, according to the record and verdict, is that it knowingly benefited from its employee’s rascality.
(3) Even though the judgment does not explicitly assess damages against the corporate defendant it is nevertheless a losing party under the statute and the circumstances involved, since the verdict established that it obtained the lot involved through the unfair dealing of its employee and plaintiff was damaged thereby. While the better course would have been to submit issues as to the company’s liability, and why the court did not do so is beyond comprehension, the issues that were submitted and answered nevertheless establish as a matter of law that the corporation is jointly liable for plaintiffs damage.
(4) The corporate defendant’s assignment of error does not properly raise the attorney’s fee issue.
(5) The judge’s findings and conclusions as to the fee are supported by the record, in my opinion, and should be upheld.